Citation Nr: 0800376	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 1998 for service connection of heart disease.  

2.  Entitlement to an effective date earlier than July 27, 
2004 for the assignment of a 100 percent disability rating 
for service-connected heart disease.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




 ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural history

The veteran served on active duty from September 1949 until 
September 1953 and from February 1957 until May 1973.  

In July 1980, the RO received the veteran's original claim of 
entitlement to service connection of heart disease.  A 
November 1980 decision denied the veteran's claim.  The 
veteran appealed, and in December 1981 the Board denied the 
claim of entitlement to service connection of heart disease. 

In September 1998, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of heart disease.  In an October 2001 rating 
decision, service connection was granted and a 60 percent 
disability rating was assigned, both effective September 12, 
1998.  The veteran disagreed with the effective date assigned 
for service connection.  In April 2003, the RO issued a 
Statement of the Case which denied the veteran's claim of 
entitlement to an effective date earlier than September 12, 
1998 for service connection of heart disease.  The veteran 
did not submit a timely substantive appeal.  

In September 2003, the veteran wrote to his United States 
Senator, asking for a 1980 effective date for service 
connection.  This was passed along to the RO, which responded 
later that month that the veteran had failed to perfect his 
appeal as to that issue.     

In December 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected heart disease.  In an April 2005 rating 
decision a 100 percent disability rating was assigned, 
effective December 30, 2004.  The veteran disagreed with the 
assigned effect date.  In the January 2006 Statement of the 
Case the RO granted an earlier effective date of July 27, 
2004 for the assignment of the 100 percent disability rating.  
The veteran perfected his appeal as to the effective date 
issue, indicating that he was seeking a still earlier 
effective date in his March 2006 substantive appeal.    

In January 2006, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In December 2007, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age. 
See 38 C.F.R. § 20.900(c) (2006).

Clarification of the issues on appeal

In his July 2005 notice of disagreement (NOD) and the March 
2006 substantive appeal, the veteran specifically requested 
that the currently assigned 100 percent disability rating be 
applied effective as of July 7, 1980.  The requested 
effective date for the increased rating pre-dates the 
currently assigned effective date of entitlement to service 
connection, September 12, 1998, and instead is congruent with 
the date of filing of his initial claim of entitlement to 
service connection.  
Thus, the veteran is effectively once again seeking an 
earlier effective date for service connection, as well as an 
earlier effective date for the increased rating.  

Originally, this matter was developed as a single issue by 
the RO.  However, in the January 2006 Statement of the Case 
(SOC) the RO specifically adjudicated both the service 
connection and the increased rating effective date claims.  
As will be discussed in detail below,  to the extent that the 
veteran is pursuing a claim of entitlement to an earlier 
effective date for service connection, that claim must be 
dismissed as a matter of law.  The increased rating claim, 
however, will be considered on the merits.  As the issue 
cannot be resolved in a single manner, the Board has set out 
the issue as two separate issues above.  

These two issues are the only issues in appellate status.  


FINDINGS OF FACT

1.  In an October 2001 rating decision, service connection of 
coronary artery disease was granted, and a 60 percent 
disability rating was assigned therefor, effective September 
12, 1998.  The veteran submitted an NOD as to the assigned 
effective date, but he failed to submit a timely substantive 
appeal.  

2.  The veteran again raised the matter of his entitlement to 
an earlier effective date of service connection in September 
2003 and July 2005.  

3.  The veteran did not file a timely notice of disagreement 
as to the 60 percent disability rating assigned in the 
October 2001 for coronary artery disease.

4.   In December 2004 the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected heart disease.  In an April 2005 RO rating 
decision, a 100 percent disability rating was assigned 
effective December 30, 2004. 

5.  On July 27, 2004 the veteran suffered a heart attack.  
Thereafter, an effective date of July 27, 2004 for the 100 
percent disability rating was assigned by the RO.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision which assigned an effective 
date of September 12, 1998 is final as to the matter of an 
effective date for service connection of heart disease.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).



2. The veteran's current claim of entitlement to an earlier 
effective date for service connection for heart disease was 
not timely filed and must be dismissed. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2007); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

3.  The requirements for an effective date earlier than July 
27, 2004 for the assignment of a 100 percent disability 
rating for service-connected heart disease have not been met.  
38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400 (o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date 
earlier than July 27, 2004 for a 100 percent disability 
rating for service-connected coronary artery disease.  In 
addition, as has been discussed in the Introduction above, he 
is also seeking entitlement an effective date earlier than 
September 12, 1998 for service connection for heart disease.  
In particular, the veteran has requested an effective date of 
July 7, 1980 for service connection and for assignment of the 
100 percent disability rating.  As noted above, this is the 
date when he filed his initial claim for service connection.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  The facts in this 
case, which involves the assignment of effective dates, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  
No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has retained the services of a representative, who 
has presented argument on his behalf.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an earlier effective date for service 
connection of heart disease.  

The relevant procedural history of this case has been set out 
in the Introduction.  
Of particular significance is the fact that in its October 
24, 2001 rating decision the RO assigned an effective date of 
September 12, 1998 for service connection of heart disease.  
The veteran disagreed with that decision, and the RO 
confirmed its denial of an effective date earlier than 
September 12, 1998 in the April 18, 2003 SOC.  
Thereafter, the veteran had sixty days, or until June 18, 
2003,  to perfect the appeal by the submission of a 
substantive appeal.  See 38 C.F.R. § 20.302 (b)(1)(2007).  No 
further correspondence of any kind was received from the 
veteran until his communication to his United States Senator 
in September 2003, after the time limit for a timely 
substantive appeal had expired.  

Accordingly, the veteran did not perfect an appeal as to the 
RO's decision which assigned September 12, 1998 as the 
effective date of service connection of the veteran's heart 
disease.  That decision therefore became final.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

The veteran arguably next challenged the assigned effective 
date via a complaint submitted to his Senator dated September 
9, 2003.  This correspondence was forwarded to VA by the 
Senator on September 17, 2003.   On September 25, 2003 VA 
responded to the Senator and the veteran's representative 
advising that in the absence of a timely substantive appeal 
the RO's decision regarding the effective date of service 
connection was final.  Nothing further was received until 
December 2004, when the veteran again filed a request for an 
increased disability rating.  
In April 2005, the RO granted the veteran an increased 
disability rating for his service-connected heart disease.  
In his July 2005 NOD, the veteran specifically asserted that 
he was seeking entitlement to an effective date for 
compensation as of the date of his original claim in 1980.  
The RO denied the earlier effective date for entitlement to 
service connection based on the finality of the RO's 2001 
decision.  See the January 2006 SOC.

In August 2006, Court handed down Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In that three-judge precedential decision, 
the Court held that where a rating decision which established 
an effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

Based on the precedential Court decision in Rudd, the Board 
finds that the veteran's earlier effective date claim for 
service-connection of heart disease must be dismissed.  An 
effective date earlier than September 12, 1998 for service 
connection was specifically denied by the RO in the April 
2003 SOC.  The veteran did not appeal that decision to the 
Board, and the RO's decision thus became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007) [in general, unappealed RO decisions are final].  

If the veteran believed that the RO's October 2001 assignment 
of an effective date of September 12, 1998 for service 
connection of heart disease was incorrect, his proper 
recourse was to appeal to perfect the appeal to the Board.  
Because the veteran did not appeal, the RO's decision became 
final.  That being the case, the veteran is left with only 
one option in his attempt to obtain an earlier effective 
date: a claim alleging that the RO's original decision in 
October 2001 which assigned the September 12, 1998 effective 
date contained CUE.  See 38 C.F.R. § 3.105(a) (2007).  To 
date, the veteran has not alleged CUE in the October 2001 
rating decision.  

The Board observes in passing that the matter of whether the 
veteran again filed a claim for an earlier effective date for 
service connection via his communication to his Senator in 
September 2003 or later in July 2005 is irrelevant, since as 
explained above earth claim is ineffective per Rudd.  

In addition, the veteran has not contended that his September 
2003 communication to his Senator constituted a substantive 
appeal as to the initial assignment of an effective date for 
service connection for heart disease.  Even if such 
communication were to be considered to be a substantive 
appeal, it was received at the RO several months after the 
expiration of the appeal period in June 2003.  

In summary, the October 2001 RO decision is final as to the 
matter of the veteran's entitlement to an effective date of 
September 12, 1998 for service connection of heart disease.  
The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 
20 Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the veteran's filing a 
CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  Entitlement to an effective date earlier than July 27, 
2004 for a 100 percent disability rating for service-
connected heart disease.  

Pertinent law and regulations

Effective dates

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Schedular criteria

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, the general 
rating schedule for arteriosclerotic heart disease (coronary 
artery disease), the following levels of disability are 
pertinent:

30%	Documented coronary artery disease resulting in workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

60%	Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

100%	 Documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

Factual Background

The October 2001 rating decision granted entitlement to 
service connection of heart disease.  A 60 percent disability 
rating was assigned, in large part based upon the report of a 
July 17, 2001 VA examination.  The veteran did not perfect an 
appeal as to the assigned disability rating.  

There is no medical further relevant medical evidence until a 
July 27, 2004 hospital record which shows that the veteran 
experienced a heart attack. 

On December 30, 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected heart condition.  In the course of the 
development of that claim, the veteran was referred for a VA 
medical examination in January 2005.  At that time, objective 
testing showed dyspnea at a workload of 3 METs.  

In April 2005, the RO granted the veteran an increased 
disability rating of 100 percent.  An effective date of 
December 30, 2004 was assigned.  In January 2006, the RO 
granted in part the veteran's claim, assigning an effective 
date of July 27, 2004, the date of the veteran's heart 
attack.  Thereafter, the veteran perfected his appeal for an 
earlier effective date for the 100 percent rating.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned July 27, 2004 for the 100 percent 
disability rating for heart disease.

The relevant history of the veteran's claim has been set out 
above.  A 60 percent disability rating was assigned in the 
October 2001 rating decision, effective from September 12, 
1998.  As has been discussed above, an earlier effective date 
cannot be assigned for service connection.  

The veteran did not disagree with the October 2001 RO rating 
decision as to the assigned disability rating.  The October 
2001 rating decision which assigned the 60 percent disability 
rating therefore became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

The veteran's claim for an increased rating was originally 
filed in December 2004.  A 100 percent rating was granted by 
the RO effective December 30, 2004.  Subsequently, the 
effective date was moved to July 27, 2004, the date of the 
heart attack, based upon the "factually ascertainable" 
language contained in 38 C.F.R. § 3.400(o).  According to 38 
C.F.R. § 3.400(o)(2), the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2) (2006).

In evaluating the veteran's claim for an earlier effective 
date for the assignment of the 100 percent disability rating 
for heart disease, the Board must first identify the date of 
claim and then identify the date entitlement arose.  

The veteran's increased rating claim was received December 
30, 2004.  The Board has carefully reviewed the record in 
order to determine whether there existed previous, unacted 
upon claims for an increased rating.  See Servello v. 
Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran and his 
representative have identified no such claims

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  Prior to the December 2004 
claim, there existed no claim formal or informal disputing 
the assigned disability rating.  All of the veteran's prior 
correspondence to VA regarding his heart condition dealt 
solely with the veteran's quest for an earlier effective date 
for such service connection.   There was no indication of any 
disagreement as to the assigned rating, including in the 
September 2002 NOD and the September 2003 congressional 
complaint, prior to the December 2004 claim.    

Accordingly, the Board finds that the date of the receipt of 
the claim was December 30, 2004.  The question then becomes 
whether it was factually ascertainable that an increase in 
disability had occurred within the one year prior to the 
December 30, 2004, and in particular earlier than the July 
27, 2004 effective date which is now assigned.  

After a careful review of the record, the Board finds that 
there is no indication of any change in veteran's heart 
condition between December 30, 2003 (the beginning of the one 
year period) and July 27, 2004 (the currently assigned 
effective date).  The veteran has submitted medical records 
dated in December 2003 and May 2004; however, those records 
pertain to a neurological condition and a spine condition.  
They do not provide information concerning the severity of 
the veteran's heart condition and do not provide a basis for 
an earlier effective date.  

In short, it was first factually ascertainable that an 
increase in heart disease disability occurred as of the July 
27, 2004 private medical record submitted incident to the 
December 2004 claim.  Prior to that time, there record is 
devoid of any indication of an increase in heart disease 
symptomatology.   

For these reasons, the Board concludes that an effective date 
earlier than the currently assigned July 27, 2004 is not 
warranted for the increased rating for heart disease.

Additional comment

The veteran has argued that since he filed an original, 
albeit unsuccessful, claim of entitlement to service 
connection for a heart condition in July 1980 and because he 
is currently entitled to a 100 percent disability rating for 
that disability he should be awarded a 100 percent disability 
rating from the date of the original claim.  To some degree, 
the veteran appears to be raising an argument couched in 
equity in that he contends that he raised the issue of heart 
disease in 1980 and so he should receive compensation from 
then on.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). 

As explained above, the Board has decided this case based on 
the law and regulations. Specifically, the effective date of 
service connection is based on the date that his reopened 
claim was filed, September 12, 1998, and the effective date 
for the 100 percent rating is based upon the date of his 
heart attack, July 27, 2004.




ORDER

The claim of entitlement to an effective date earlier than 
September 12, 1998 for service connection of heart disease is 
dismissed.  

Entitlement to an effective date earlier than July 27, 2004 
for a 100 percent disability rating for service-connected 
heart disease is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


